                                                                                   1 COGBURN LAW OFFICES
                                                                                     Jamie S. Cogburn, Esq.
                                                                                   2 Nevada Bar No. 8409
                                                                                     jsc@cogburnlaw.com
                                                                                   3 Erik W. Fox, Esq.
                                                                                     Nevada Bar No. 8804
                                                                                   4 efox@cogburnlaw.com
                                                                                     2580 St. Rose Parkway, Suite 330
                                                                                   5 Henderson, Nevada 89074
                                                                                     Telephone: (702) 748-7777
                                                                                   6 Facsimile: (702) 966-3880
                                                                                     Attorneys for Plaintiff
                                                                                   7

                                                                                   8                             UNITED STATES DISTRICT COURT
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9                                     DISTRICT OF NEVADA

                                                                                  10   JOHN C. PIPES,
                                                                                                                                                         Case Number
COGBURN LAW OFFICES




                                                                                  11                                  Plaintiff,                   2:18-cv-01576-RFB-NJK

                                                                                  12           vs.                                            STIPULATION AND ORDER TO
                                                                                                                                             DISMISS DEFENDANT EQUIFAX
                                                                                  13   CONVERGENT OUTSOURCING, INC., a                       INFORMATION SERVICES, LLC
                                                                                       Foreign Corporation, and EQUIFAX                           WITHOUT PREJUDICE
                                                                                  14   INFORMATION SERVICES, LLC, a Foreign
                                                                                       Limited-Liability Company,
                                                                                  15
                                                                                                                      Defendants.
                                                                                  16

                                                                                  17 TO:     THE HONORABLE JUDGE RICHARD R. BOULWARE, II

                                                                                  18         IT IS HERBY STIPULATED by and between Plaintiff, John C. Pipes (“Plaintiff”) and

                                                                                  19 Defendant, Equifax Information Services, LLC (“Equifax”), by and through their respective

                                                                                  20 attorneys of record, hereby stipulate and agree that all Plaintiff’s claims asserted against Equifax

                                                                                  21 in the above-captioned shall be and hereby are dismissed without prejudice.

                                                                                  22         IT IS FURTHER STIPULATED that each party shall bear its own attorney fees and costs.

                                                                                  23 The parties request that the Clerk of the Court now close this case.

                                                                                  24         IT IS FURTHER STIPULATED the Parties further agree to not file a Joint Proposed

                                                                                  25 …
                                                                                                                                   Page 1 of 3
                                                                                   1 Discovery Plan the Court, subject to the Court’s discretion.

                                                                                   2 Dated this 26th day of November, 2018.            Dated this 26th day of November, 2018.

                                                                                   3 COGBURN LAW OFFICES                               SNELL & WILMER, LLP

                                                                                   4
                                                                                       By:       /s/ Erik W. Fox                          By:       /s/ Bradley T. Austin
                                                                                   5         Jamie S. Cogburn, Esq.                             Bradley T. Austin, Esq.
                                                                                             Nevada Bar No. 8409                                Nevada Bar No. 13064
                                                                                   6         Erik W. Fox, Esq.                                  3883 Howard Hughes Parkway, Ste. 1100
                                                                                             Nevada Bar No. 8804                                Las Vegas, Nevada 89169
                                                                                   7         2580 St. Rose Parkway, Suite 330                   Attorney for Equifax
                                                                                             Henderson, Nevada 89074                            Information Services, LLC
                                                                                   8         Attorneys for Plaintiff
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9
                                                                                                IT IS SO ORDERED:               ________________________________
                                                                                  10                                            RICHARD F. BOULWARE, II
                                                                                                                                UNITED
                                                                                                                                  UNITEDSTATES
                                                                                                                                         STATES DISTRICT JUDGE
                                                                                                                                                MAGISTRATE JUDGE
COGBURN LAW OFFICES




                                                                                  11
                                                                                                                                DATED this 29th day of November , 2018.
                                                                                  12
                                                                                                                                  DATE
                                                                                  13

                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25
                                                                                                                                 Page 2 of 3
                                                                                   1                                CERTIFICATE OF SERVICE

                                                                                   2        I hereby certify that I electronically filed the foregoing STIPULATION AND ORDER

                                                                                   3 TO DISMISS DEFENDANT EQUIFAX INFORMAITON SERVICES, LLC WITHOUT

                                                                                   4 PREJUDICE with the Clerk of the Court for the United States District Court by using the court’s

                                                                                   5 CM/ECF system on the 26th day of November, 2018.

                                                                                   6                I further certify that all participants in the case are registered CM/ECF users and

                                                                                   7 that service will be accomplished by the CM/ECF system.

                                                                                   8        SPRINGEL & FINK
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                            Attorney for Convergent Outsourcing, Inc.
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9
                                                                                            Jonathan Pattillo, Esq.
                                                                                  10        10655 Park Run Dr Ste 275
                                                                                            Las Vegas, NV 89144
COGBURN LAW OFFICES




                                                                                  11        Phone: 702-804-0706
                                                                                            Fax: 702-804-0798
                                                                                  12        Email: jpattillo@springelfink.com

                                                                                  13        SNELL & WILMER LLP
                                                                                            Attorney for Equifax Information Services, LLC
                                                                                  14
                                                                                            Bradley T. Austin, Esq.
                                                                                  15        3883 Howard Hughes Pkwy., Ste. 1100
                                                                                            Las Vegas, NV 89169
                                                                                  16        Phone: 702-784-5200
                                                                                            Fax: 702-784-5252
                                                                                  17        Email: baustin@swlaw.com

                                                                                  18                                               /s/ Amy Quach
                                                                                                                                  An employee of Cogburn Law Offices
                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25
                                                                                                                                Page 3 of 3
